Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 14-19 in the reply filed on 1/25/21 is acknowledged. Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.
Claim Objections
Claims 14-19 are objected to because of the following informalities:  1) “a users” should be corrected, in Claims 14 and 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claim 14, “the second electrode” lacks clear antecedent basis.
2) Regarding Claims 14 and 19, in “to connect to a first electrode” what is being connected to the first electrode. Is the squeezing connecting the fingers to the 
3) Regarding Claim 14, “a different portion of a users body” is unclear as to what the reference portion is. Different from the forehead? Different from the first finger? Different from the second finger?
When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
4) Regarding Claims 16 and 19, the terms “wherein…to radiate/ to receive/generate” (Claim 16)  and “is squeezed” (Claim 19) is a passive limitation that is unclear whether it positively recites or references an active step, a use, or an otherwise optional limitation. See MPEP 2103.C. An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 F.3d 1566, 1572 (Fed. Cir. 1994). Also see Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986), requiring active positive steps for a method to be definite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208016 by Hughes in view of US 2002/0026114 by Nissila and US 2005/0027203 by Umeda.

	Regarding Claim 14, Hughes teaches a method of scanning for vital signs of a user (abstract), the method comprising: 
	squeezing a personal wireless vital signs scanner between first and second fingers to connect to a first electrode (e.g. abstract, Fig. 3B, 5B: two fingers are explicitly used on two different surfaces of the device, and two fingers are also inherently required to hold the device, as it cannot be held with only one finger; note that the claim does not require any measurement based on the two fingers, or a second electrode, or even that the fingers connect to the electrode); 
	for a period of time, pressing the second electrode of the wireless vital signs scanner against a different portion of a users body to form a second circuit through the body of the user with the personal wireless vital signs scanner (e.g. Fig. 5B, par. 65: the device is held by two fingers and it presses against a third finger 33 with a second electrode 35, which does read on the claims).  
Hughes does not explicitly disclose pressing the second electrode against a forehead of the user.
However, it is well known in the art to obtain EKG measurements based on one electrode contacting the forehead and another contacting a finger. As one example, Nissila teaches pressing one electrode of a portable vital signs scanner on a patient's forehead while contacting another electrode with a patient’s finger in order to measure EKG (Fig. 1C, pars. 22-23). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adapt a mechanism and step for acquiring an EKG between the forehead and one finger of the patient, as is well known in the art and as taught by Nissila, in a device and method according to the teachings of Hughes (e.g. the device of Fig. 5B with two electrodes, or the combination of Figs. 3A and 5B with three electrodes), as: a) this would only amount to an equivalent mechanism and manner for predictably obtaining an EKG, and b) Nissila teaches that this would maximize the EKG signal (par. 22). 
In the event that it is determined that the third finger is not “a different portion” of the user’s body, which is not claimed clearly:
However, Umeda teaches that it was known to measure vitals between a finger and a chest by pressing a wireless device against the chest while contacting another electrode with a finger (Fig. 1, 24: EKG measurement). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to take a vital sign measurement based on one electrode contacting the chest, in order to predictably measure EKG, and this could be used to verify or calibrate the forehead or finger derived measurements. Note that “first” and “second” time periods, do not require a particular order, and unless specified by the claims method step can be read in any order. Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).
Regarding Claim 15, Hughes as modified in Claim 14 teaches the method of claim 14, wherein the first period of time is a minimum between one and ten seconds to acquire a proper scan of vital signs (Nissila, par. 24: 10 or 15 seconds) and the second period of time is a minimum between ten and thirty seconds to acquire a proper scan of vital signs (Umeda, par. 18: tens of seconds). 
	Regarding Claim 16, Hughes as modified in Claim 14 teaches the method of claim 14, wherein the pressing of the wireless vital signs scanner against a forehead includes locating at least one light emitting diode (LED) and at least one photodiode near the forehead of the user, wherein the at least one light emitting diode to radiate an LED light onto the user's forehead and the photodiode to receive a reflected LED light and generate a signal therefrom to generate sensor data and obtain a measure of pulse oximetry (par. 23, 58: the sensor include a pulse oximeter 36 and under the modification of Claim 1, it would also be placed on the forehead).  
	Regarding Claim 18, Hughes as modified in Claim 14 teaches the method of claim 14, wherein the different portion of the users body is his or her chest (as discussed in Claim 14).  
	Regarding Claim 19, Hughes as modified in Claim 14 teaches the method of claim 14, yet does not explicitly disclose the combination of wherein the personal wireless vital signs scanner is squeezed between the first and second fingers of a left hand to connect to the first electrode; and the different portion of the users body is a finger of his or her right hand to form the circuit. However, Nissila teaches taking a vital signs measurement between fingers of different hands Nissila (Fig. 1C, pars. 22-23). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to take vital signs measurements between fingers of different hands, in order to predictably measure vital signs and verify, compare or calibrate similar measurements from different body parts. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes/Nissila/Umeda, as applied to Claim 16, and further in view of US 6409675 to Turcott.
	Regarding Claim 17, Hughes as modified in Claim 14 teaches the method of claim 16, yet does not explicitly disclose shading the at least one photodiode from the at least one light emitting diode (LED) to avoid directed light therefrom impinging on the photodiode. However, it was well known in the art to optically isolate the emitter and the receiver in a PPG/oximeter, as evidenced by Turcott (Fig. 5b,5d; 12:30-35). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to introduce a barrier between the emitter and the detector of the optical sensor, as taught by Turcott, as this would enhance “hermeticity”, “optical isolation” (Turcott; 12:30-35) and thus optical signal quality.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792